Filed 4/6/15 P. v. Gomez CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B261838

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. LA079251)
         v.

MYRIAM GOMEZ,

         Defendant and Appellant.




         APPEAL from orders and a judgment of the Superior Court of Los Angeles
County, Michael V. Jesic, Judge. Dismissed.
         Jill Ishida, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       On January 16, 2015, defendant, Myriam Gomez, pled no contest to an arson
charge. Defendant never secured a probable cause certificate. We noted that without a
probable cause certificate we potentially did not have jurisdiction over this appeal. We
have a duty to raise issues concerning our jurisdiction on our own motion. (Jennings v.
Marralle (1994) 8 Cal. 4th 121, 126; Olson v. Cory (1983) 35 Cal. 3d 390, 398.) We
issued an order to show cause concerning possible dismissal of the appeal and placed the
matter on calendar for argument which was waived.
       The appeal must be dismissed. Defendant has failed to fully and timely comply
with both Penal Code section 1237.5 and California Rules of Court, rule 8.304(b).
(In re Chavez (2003) 30 Cal. 4th 643, 651; People v. Mendez (1999) 19 Cal. 4th 1084,
1099; People v. Way (2003) 113 Cal. App. 4th 733, 736.) Without a probable cause
certificate, defendant cannot appeal. (People v. Kaanehe (1977) 19 Cal. 3d 1, 8; People v.
Ribero (1971) 4 Cal. 3d 55, 61; People v. West (1970) 3 Cal. 3d 595, 600-601; People v.
Ward (1967) 66 Cal. 2d 571, 574-576.) Moreover, the notice of appeal fails to comply
with California Rules of Court, rule 8.304(b)(4)(B) in that it does not state defendant is
appealing from matters occurring after the plea which does not affect its validity.
(People v. Mendez, supra, 19 Cal.4th at p. 1096; see People v. Fulton (2009) 179
Cal. App. 4th 1230, 1235-1236.)
       The appeal is dismissed.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            TURNER, P. J.

We concur:



       KRIEGLER, J.                       GOODMAN, J.*

*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                               2